Case: 17-20717      Document: 00514832603         Page: 1    Date Filed: 02/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 17-20717                             FILED
                                                                        February 12, 2019
                                                                          Lyle W. Cayce
SULTANA ENTERTAINMENT, L.L.C.,                                                 Clerk

              Plaintiff - Appellant

v.

ELISEO ROBLES GUTIERREZ; ISRAEL GUTIERREZ LEIJA; MANOLO
ROBLES PEREZ,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:17-CV-702


Before STEWART, Chief Judge, and DENNIS and WILLETT, Circuit Judges.
PER CURIAM:*
       Before us is an appeal from the district court’s enforcement of the parties’
forum selection clause through its dismissal of this case under the doctrine of
forum non conveniens. We previously remanded this action to the district court
to provide its reasons for dismissal and now review the appeal with the benefit
of its explanation.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-20717       Document: 00514832603          Page: 2     Date Filed: 02/12/2019



                                       No. 17-20717
       Sultana Entertainment, LLC (Sultana), an artist management company,
sued the members of musical group La Leyenda individually (Defendants) in
Texas state court, alleging unfair competition and breach of a representation
agreement assigned to Sultana and seeking declaratory and injunctive relief.
Defendants removed the case to the Southern District of Texas based on
diversity of citizenship, as all Defendants resided in Mexico.                             The
representation agreement on which Sultana’s lawsuit was based includes the
following forum selection clause, as translated from Spanish to English and
accepted by the district court: 1
              For interpretation or compliance purposes or any other
              circumstance in connection to this agreement, the
              parties agree being subject to the laws of the State of
              Nuevo Leon, Mexico and to the Jurisdiction and
              Competence of the Court of Monterrey, N.L., waiving
              any other venue which could correspond to them by
              reason of its present or future address.
       As the district court explained on remand, it dismissed the action
pursuant to this forum selection clause under the doctrine of forum non
conveniens, determining that the clause was mandatory and enforceable
between the parties and that the relevant public interest factors did not
override the presumption that the forum selection clause will be enforced. See
Weber v. PACT XPP Techs., AG, 811 F.3d 758, 776 (5th Cir. 2016) (listing public



       1 We see no error in the district court’s consideration of this contract and the specific
translation used. Plaintiff’s complaint referenced the contract, allowing it to be considered
without converting the motion to one of summary judgment. See Randall D. Wolcott, M.D.,
P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011) (district court may consider “documents
incorporated into the complaint by reference” (cleaned up)). As to the district court’s
acceptance of the translation proffered by Defendants, Sultana does not dispute the accuracy
of the translation, but instead whether the documents were properly translated pursuant to
Federal Rule of Evidence 604. We review this evidentiary determination for abuse of
discretion, and find none. Cf. Maurer v. Independence Town, 870 F.3d 380, 383 (5th Cir.
2017) (“We review a district court’s evidentiary rulings when it determines the summary
judgment record under an abuse of discretion standard.”).
                                               2
    Case: 17-20717     Document: 00514832603      Page: 3    Date Filed: 02/12/2019



                                  No. 17-20717
interest factors and noting they will “outweigh a valid forum clause only in
truly extraordinary cases”). “We review the district court’s interpretation of
the [forum selection clause] and its assessment of that clause’s enforceability
de novo,” but we “review for abuse of discretion the [district] court’s balancing
of the private- and public-interest factors” implicated by a forum non
conveniens analysis. Id. at 767–68. A careful review of the record in this case,
a full consideration of the parties’ briefs, and a thorough analysis of the district
court’s ruling lead us to conclude that the district court was correct in
determining that the forum selection clause here was mandatory and
enforceable between the parties. Moreover, the district court acted well within
its discretion in concluding that Sultana failed to meet the “high burden of
persuasion on the party seeking to avoid enforcement of the [forum selection
clause].” Id. at 776. Therefore, we affirm the district court judgment for
essentially the reasons stated by that court.
      AFFIRMED.




                                         3